Citation Nr: 1622920	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-23 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of heat exhaustion/stroke, claimed as mental decline/dementia and peripheral neuropathy, but other than generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1952 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  That decision denied service connection for heat exhaustion/stroke, posttraumatic stress disorder, and bilateral glaucoma and macular degeneration of the eyes, and continued to deny service connection for head injury because new and material evidence had not been submitted to reopen the claim.  In September 2011, the Veteran filed a Notice of Disagreement with respect to only the heat exhaustion/stroke decision.  The RO furnished the Veteran a Statement of the Case in August 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in August 2012.  A Supplemental Statement of the Case was furnished by the RO in March 2014.  

In June 2013, the Veteran and his son testified at a hearing before a Decision Review Officer (DRO) at the RO.  In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of each hearing is associated with the claims file.  

In November 2008, when adjudicating the Veteran's prior claim of service connection for a psychological disorder (heat stroke residuals, nervous condition, and psychological problems), the Board granted the Veteran service connection for a generalized anxiety disorder.  In a November 2009 rating decision implementing the Board's decision, the RO characterized the grant as service connection for generalized anxiety disorder (previously referred to as emotional instability reaction and claimed as heat stroke residuals, nervous condition, and psychological problems).  As such, the Board has characterized the issue on appeal to reflect that it is adjudicated the Veteran's claim for heat stroke residuals now claimed as mental decline/dementia and peripheral neuropathy, which is a new claim that has not been adjudicated previously.

In July 2015, the Board remanded this claim to obtain treatment records from two civilian physicians the Veteran sees as his primary care physicians.  Those records have been associated with the Veteran's claims file.  As such, the Board finds compliance with its July 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  A second Supplemental Statement of the Case was furnished by the RO in November 2015.  

A December 2015 statement from the Veteran appears to raise claims for a total disability rating based on individual unemployability, an increased rating of his service-connected generalized anxiety disorder, and an earlier effective date for the grant for service connection for his anxiety disorder.  In addition, it is unclear whether a June 2015 statement from the Veteran was intended to raise claims relating to his legs, headaches, back, glaucoma, hearing loss, loss of balance, dizziness, and slurred speech.  The Board does not have jurisdiction over these potential claims, and they are referred to the AOJ for action deemed appropriate in accordance with the revised regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The medical evidence fails to show that the Veteran has chronic residuals that could be attributed to in-service heat exhaustion and/or stroke.  

2.  The competent and probative evidence of record establishes that the Veteran's current mental decline, dementia, and peripheral neuropathy were not present in service or for many years thereafter, and have not been shown by competent and probative medical evidence to be etiologically related to his active duty service, including as due to in-service heat exhaustion and/or stroke.  

CONCLUSION OF LAW

The criteria for establishing service connection for residuals of heat exhaustion/ stroke, claimed as mental decline/dementia and peripheral neuropathy, but other than generalized anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a letter in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant evidence that has been associated with the claims file includes a service treatment records service personnel records, numerous VA medical records, numerous VA examination reports, private treatment records, two articles, and the statements of the Veteran and his wife, son, and representative.

The Board notes that the Veteran's claims file was reconstructed.  The RO has made reasonable efforts to reconstruct the file and, in this case, the Board finds there is no prejudice concerning any lack of material in the claims file.  In January 2010, the Veteran was notified of the lost file and he was asked to submit copies of all records he had that would aid in the reconstruction progress with specific examples of the types of records to submit.  In response, the Veteran submitted copies of various documents that include service treatment records and prior adjudications by the RO and the Board.  

The Board is confident that the record, while not as complete as the original claims file, has been sufficiently reconstructed.  Importantly, a June 1952 service treatment record showing a diagnosis of heat prostration is of record; therefore, an in-service event has been established.  The Board finds that any additional efforts to obtain service treatment records and/or the claims file would be futile.  Additionally, the Veteran has been aware since at least January 2010 of the unavailability of part of his claims file.

In addition, the Veteran was afforded VA examinations pertaining to his claim in June 2012, March 2013, September 2013, and October 2013.  The Board finds the examination reports collectively to be adequate, as the examiners reviewed the Veteran's claims file and/or VA medical records; interviewed the Veteran; considered the Veteran's relevant medical, military, and occupational history; conducted evaluations; and provided adequate rationales for the opinions rendered.  The reports show that the examiners considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of his military service.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO in June 2013 and the undersigned VLJ in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearings.  The hearings focused on the evidence necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearings constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the hearings.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

The Veteran alleges that he suffered heat stroke during boot camp, was unconscious for about a week in the hospital, and nearly died.  He was able to continue training and graduate boot camp; however, he experienced another heat-related incident later in infantry training.  He suffered other heat-related issues during his working career, which he believes to be a residual effect of the heat stroke he suffered during boot camp.  See August 2015 and July 2010 statements from the Veteran.  

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted for chronic disabilities, such as dementia and peripheral neuropathy, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

A June 1952 service treatment record provided by the Veteran shows that he was taken to the infirmary in a state of exhaustion from heat while marching.  He was admitted with a diagnosis of heat prostration.  "Routine treatment for heat exhaustion administered.  Patient responded well to treatment."  He was discharged from the infirmary two days later and returned to duty.

A November 2008 Board decision that included a review of the complete claims file, summarizes the relevant service records as follows:

The veteran's service treatment records show that in June 1952, the veteran fell out of marching formation after becoming hot and weak.  He was sent to the infirmary with a fever and a headache.  Physical findings, upon examination, were that of someone suffering from dehydration.  The examiner stated that the veteran appeared acutely ill.  The veteran's symptoms included sweating with rapid pulse.  The veteran did not have cramps in his legs, his breathing was not labored and he was not emotionally unstable.  The examination report states that the veteran felt well within a couple of hours.  However, he stayed in the hospital another day because he was experiencing headaches and stomach pain.  The veteran was diagnosed with heat prostration.  Subsequent to the heatstroke incident, the veteran repeatedly visited sick bay and was eventually admitted to a naval hospital for psychiatric evaluation which led to a medical discharge.

The veteran's service treatment records indicate that the veteran was discharged from service following a medical board examination in March 1953, which found that the veteran was unfit for duty based on a neuropsychiatric consultation.  The veteran was admitted to the U.S. Naval Hospital while stationed at Camp Pendleton, for psychiatric evaluation in December 1952.  After an adequate period of observation, the veteran was diagnosed with passive dependency reaction.  The medical board report stated that the veteran suffered from multiple abdominal and chest symptoms that the examiner stated were psychosomatic symptoms and that the veteran had a hypochondriacal fixation on bodily function.  The report further provided a detailed childhood history for the veteran and determined that the veteran's traumatic childhood left him extremely preoccupied, nostalgic and dependent.  The medical board also stated that the condition existed prior to service and was not aggravated by service.  

A November 1985 Board decision adjudicated the issues of entitlement to service connection for an acquired psychiatric disease and for residuals of heat stroke.  That decision provides additional information from service records, as well as early VA examinations no longer of record.  It provides as follows:

[S]ervice medical records show that in December 1952 the veteran was hospitalized for psychiatric observation.  The veteran presented numerous physical complaints for which no organic basis was established.  He did respond to reassurance and indicated that he felt better after talking about his situation.  The essential dynamics of illness consisted of an inadequate home situation with poor identification outlet and dependency needs that were not satisfied; this reportedly led to his feeling that something was wrong.  The dependency cravings were felt as improper heart or stomach action which was always relieved by talking about it.  The diagnosis established was passive-dependency reaction. . . .

A Veterans Administration examination was conducted in September 1953.  The veteran presented vague complaints referable to his digestive system but the physical examination was essentially negative in all respects.  A special neuropsychiatric examination revealed the veteran was tense, anxious, agitated, somewhat emotionally immature and inadequate.  His stream of talk was under some pressure but his thought content revealed no illusions, delusions, hallucinations or ideas of reference.  He was oriented to time, place and person.  His memory for recent and remote events, judgment, reasoning and insight were poor.  The diagnosis was emotional instability reaction, chronic, moderate, manifested by anxiety-like symptoms in a basically immature, inadequate type of individual.

Veterans Administration outpatient treatment records for the period March 1982 to June 1984 show that in March 1982 the veteran complained of nervousness, headaches and insomnia.  He was noted to be anxious and the diagnosis was depression/anxiety.  He had similar complaints in April 1982.  In June 1984, he related a history of headaches, insomnia and nervousness and indicated that his main problem was that he was out of work and needed money.  The diagnosis was situation reaction with depression.

A Veterans Administration examination was conducted in October 1984.  The physical examination was essentially negative regarding the claimed conditions.  The special psychiatric examination revealed the veteran presented with a mixture of characterological disorders superimposed with some kind of marital discord.  There were occasional glimpses of a slightly depressed mood but the overall impression was passive-dependent personality features.  There were no psychotic signs or destructive ruminations, and the veteran was overtly calm during the interview.  The diagnosis was passive-dependent personality with possibility of some marital discord.

At a comprehensive VA psychiatry interview in September 2006, the Veteran reported that he got heatstroke during a training exercise, was taken to the hospital, was packed in ice for several days, probably was in a coma, and was not able to track time.  He was released after about two weeks, but realized he was not coordinated, slurred his speech, had difficulty tracking time, frequently vomited after eating, and may have lost weight over about five months after the heatstroke.  He wanted to go into combat, but had a convulsion just before boarding the ship for Korea.  He was sent to the hospital at Camp Pendleton because he still had unsteady gait, had emotional problems, was very nervous and/or hallucinating, and was not thinking logically.  The Veteran provided records from the February 1953 Medical Board with a psychiatric diagnosis of "Passive Dependency Reaction," and a private treatment summary from a consultation in June 2003 with a diagnosis of "[a]djustment disorder with depression and anxiety in a patient with mixed personality features."

On mental status examination, the Veteran was found to have no apparent neurological problems and his cognition appeared intact.  There were no signs or symptoms of cognitive deficit.  He was diagnosed with an anxiety disorder, not otherwise specified (NOS), and cognitive disorder, NOS "(Cognitive impairment and anxiety due to heatstroke, probably took more than 6 months to resolve, but exact timing not established)."  The psychiatrist stated that the Veteran's anxiety disorder was exacerbated by the neurological illness he suffered while in infantry training in 1952.  The psychiatrist noted that there was no discussion in the Medical Board records of the Veteran's reported heatstroke, coma for several days, and persistent cognitive, motor, and emotional disturbance reported by the Veteran for more than six months after the illness.  

The psychiatrist also noted that "[t]he neurological consequences of recovery from heatstroke with coma were not as well documented in the 1950's as they are currently - but it is currently thought that even among patient's [sic] who awaken out of a coma, from any cause, fairly quickly (1-2 days), approx. 20% have persistent cognitive and/or motor and/or emotional symptoms for more than 6 months which may or may not ever resolve completely in subsequent years."  The psychiatrist stated that she told the Veteran that she thought his heatstroke episode was severe and that he did not recovery fully for some years and, if he had an anxiety problem before that illness, the neurological sequelae of the heatstroke and coma made it worse.  

In December 2008, the Veteran was afforded a mental disorder VA examination.  He described that he suffered from heat stroke and received treatment for that during service, and then received mental health treatment until his discharge.  The examiner determined that the Veteran was reporting symptoms of generalized anxiety disorder at that point.  However, during the examination, the Veteran presented with possible cognitive impairment.  He had some difficulty with thought process, some confusion during the examination, and was somewhat of a poor historian for specific dates.  He also repeated himself during the examination.  The examiner could not determine whether the possible cognitive impairment was due to his generalized anxiety disorder or to some physical health condition.  

A VA examination was conducted in October 2009 to determine the Veteran's competency in light of the December 2008 VA examiner's findings of some confusion and possible cognitive impairment.  On mental status examination, the Veteran's short-term memory and concentration were adequate and age appropriate.  Long-term memory also was within normal limits.  Insight and judgment were within normal limits.  There was no evidence of any thought or perceptual disturbance.  His thought process was linear.  The examiner determined that there was no reason to find that the Veteran was not competent.  

VA treatment records from August 2003 to June 2011 show diagnoses of anxiety, depression, and mood disorder.  With one exception, there was no reported impairment in cognition and the Veteran's memory and ability for abstract thinking were intact, his concentration was good, and this thought process was linear with appropriate content.  The one exception was in December 2003 when it was noted that the Veteran had some cognitive deficits, which were not specified.  There is no note of peripheral neuropathy in the records.

At a VA examination in January 2011, the Veteran reported problems with his memory and being forgetful.  He felt that had been going on for years, but was getting worse.  On mental status examination, his thought process was generally linear and history was adequate.  Memory was mildly impaired.  The diagnoses were generalized anxiety disorder and depressive disorder NOS.  

A September 2011 VA primary care clinic treatment record, when the Veteran was 78 years old, shows that he reported some difficulty with his memory and had noticed difficulty remembering names of people or things.  The plan was to send him for testing.

An October 2011 VA treatment note shows the Veteran reported that he had observed a cognitive slowing and increasing forgetfulness over the past year.  He was administered The Saint Louis University Mental Status Examination (SLUMS) screening tool for dementia.  His score was 17/30, which warrants a diagnosis of dementia.  A score of less than 19 for a person with less than a high school education results in a diagnosis of dementia, and a score of less than 20 for a person with a high school education results in a diagnosis of dementia.  (On his August 2012 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported he had a high school education.)  In October 2011, the Veteran's primary care provider began medical treatment for dementia.  

At a VA examination in December 2011, the Veteran reported decreased concentration and memory problems.  The diagnoses were generalized anxiety disorder and depressive disorder, NOS.  

At a VA examination for central nervous system disease in June 2012, the Veteran reported a 1952 heat-related illness in which he was placed in a tub of ice for several days.  He reported further that he had had a progressing decline in cognitive abilities, and had been diagnosed with dementia and was being treated with Galantamine.  He believed his mental decline was related to his heat stroke illness in 1952.  The Veteran was diagnosed with mild dementia of the Alzheimer type.  The examiner found that all symptoms were consistent with dementia, and there were no residual effects of heat-related illness that occurred in 1952.  The examiner noted that the Veteran was demented, had impaired cognitive functions, and was 79 years old.

At a March 2013 mental disorders VA examination, the examiner diagnosed the Veteran with dementia, NOS, and related his memory and executive functioning issues to his dementia.  A SLUMS test at that examination revealed a score of 19/30.  

At his June 2013 DRO hearing, the Veteran testified that, in addition to the heat episode during service in 1952, he had post-service heat episodes while working outside in about 1965 or 1966, in about 1987 or 1988, and possibility one other time.  Transcript at 5-6.  His current residuals from the in-service heat episode were that he got dizzy a lot of times, sometimes got slurred speech, had neuropathy in both legs, and might have had some mini strokes.  Id. at 11-12 and 14.  The Veteran's son testified that the Veteran may have had a sensitivity to the heat that might have been from the heatstroke he suffered in 1952.  Id. at 14-15.  The Veteran testified that he thought a doctor had related his current symptoms back to the 1950s, but he did not really have any writing on that.  Id. at 16.  

At a September 2013 VA examination for peripheral nerve conditions, the examiner found that the Veteran had symptoms attributable to a peripheral nerve condition in his lower extremities, including severe constant pain and paresthesias and/or dysesthesias, and moderate numbness.  He was found to have mild incomplete paralysis of the right and left sciatic nerves and external popliteal nerves.  The examiner also found that the Veteran had general degenerative joint disease of advanced age.  The examiner opined that it is less likely as not that the Veteran's complaints of neuropathy are residuals of remote heat stroke sustained in 1962.  (The Board notes that the reference to 1962 appears to be a typographical error, in that the Veteran reported in-service heat stroke in 1952 and there are no other references to 1962 in the report.)  
 
At a September 2013 VA examination for cranial nerve conditions, the examiner found that the Veteran did not have then and had never been diagnosed with a cranial nerve condition.  Similarly, a September 2013 VA examination for seizure disorders revealed that the Veteran did not have then and had never been diagnosed with a seizure disorder, such as epilepsy.  

An October 2013 VA examination for central nervous system and neuromuscular diseases shows the Veteran was diagnosed with dementia in 2010.  The medical history shows that the 80 year old Veteran was seen one year ago and found to be mildly demented.  He had been taking medication and doing well.  He also had a non-specific peripheral neuropathy in both lower extremities.  On examination, his gait was found to be abnormal with short steps and poor balance.  It was noted that June 2004 magnetic resonance imaging (MRI) of the brain was normal.  The examiner determined that the Veteran had not progressed significantly since his last examination.  

The examiner opined that the neurological symptoms were related to the Veteran's dementia, but the peripheral neuropathy cause was undiagnosed.  The examiner noted that the Veteran believed that his current dementia and peripheral neuropathy were due to a presumed heat-related illness in 1952.  The examiner opined, however, that heat-related illness does not induce clinical symptoms many years after the fact.  It was noted that, at the time of the presumed illness (records are now lost), the Veteran was treated and returned to duty and completed his enlistment.  The claims file was not available for review at the time of the examination; however, later in October 2013 the examiner had the opportunity to review the claims file.  After that review, he noted that no active duty service treatment records were available for review, but found that no additions or change to the original report in October 2013 were indicated.

At his May 2015 Board hearing, the Veteran testified that in June 1952 he felt groggy and numb after a march and was taken to sick bay, where he was covered in ice.  He was unconscious for about a week.  Within 10 to 12 days he recovered enough to go back to his duties.  Transcript at 3-5.  He also testified that he went to the hospital another time around the last of October to December 1952 due to the effects of heat when he was marching.  He was having stomach problems and was not able to keep food on his stomach.  Id. at 6.  After leaving service, he felt he was susceptible to climate-induced injuries because anytime he experienced a hot day he could tell it.  Id. at 7.  He had had heat-related episodes in 1965, between 1971 and 1974, and in the late 1980s.  Id. at 8-9 and 15.  The episodes involved a combination of symptoms, including numbness, grogginess, and one fainting.  Id. at 11-12.  

In a May 2015 statement, the Veteran's wife wrote that in July 1962 the Veteran came home from work exhausted from the heat and was not able to return to that job.  In 1969, he took a job with the electric cooperative and would come home telling her of the bad effects being in the heat had on him.  She recalled an instance in 1988 when he came home and told her that he was working out of a bucket truck, and all of a sudden he felt like lights were going dim.  He went to the doctor and said it was due to the heat.  She felt "that the heat stroke diagnosed by the military had caused [the Veteran] not to be able to hold jobs that required him to work outside." 

VA treatment records from October 2011 to November 2015 show ongoing diagnosis of and treatment for dementia.  In August 2012, the Veteran complained of pain in the back of his legs, which his physician attributed to spinal stenosis.  In July 2013, the Veteran was complaining of pins and needles sensations in his legs.

Private treatment records from March 2014 to May 2015 of G.F.P. show treatment for back and left hip pain, with left-sided sciatica, and a diagnosis of neuropathy.  The Veteran also complained of severe burning in his feet.  A September 2014 MRI of the brain performed due to headaches and trauma several years ago showed chronic appearing changes with evidence of small vessel disease.  In October 2014, the Veteran reported that he had heat stroke in 1952 in the military and was unconscious for several days.  He recovered from this, but then had issues again once he returned to active duty.  Private treatment records from August 2014 to August 2015 of C.I.M. show treatment for hip and leg pain.  The private records document the Veteran's peripheral neuropathy; however, they do not address the etiology of the disorder or link it to his military service in any manner.  

Analysis

Although the evidence shows that the Veteran was treated for heat prostration in service, the medical evidence fails to show that the Veteran has chronic residuals that could be attributed to in-service heat exhaustion and prostration.  In addition, and as will be discussed below, the competent and probative evidence of record establishes that the Veteran's current mental decline, dementia, and peripheral neuropathy were not present in service or for many years thereafter, and have not been shown by competent and probative medical evidence to be etiologically related to his active duty service, including as due to in-service heat exhaustion and prostration.

With respect to the June 1952 heat prostration episode, the June 1952 service treatment record and the summary in the November 2008 Board decision show that the Veteran felt well within a couple of hours after entering the infirmary and was in the infirmary only two days.  There is no evidence that supports the Veteran's contentions that he was in a coma for a week and nearly died.  There also is no objective evidence that the Veteran suffered a second heat-related episode in service.  While the Veteran testified at his May 2015 Board hearing that his first post-service heat-related episode was in 1965, his wife stated that in July 1962 the Veteran came home from work exhausted from the heat and was not able to return to that job.  Nonetheless, that episode was more than nine years after the Veteran's separation from service.

The service treatment record and summaries of the records do not show diagnoses of mental decline, dementia, or peripheral neuropathy during service.  Although it was noted in the September 1953 VA examination that the Veteran's memory, judgment, reasoning, and insight were poor, there was no diagnosis of cognitive impairment or dementia.  The first objective evidence of some unspecified cognitive defects was in December 2003, when the Veteran was 70 years old.  Moreover, there was no formal diagnosis of dementia until October 2011.  The first objective note of pain in the legs was not until August 2012.  As such, it is more than 50 years from separation of service at the earliest before there is objective evidence of record that the Veteran suffered from mental decline, dementia, or peripheral neuropathy.  

As mental decline, dementia, and peripheral neuropathy were not shown for many years after the Veteran's period of service, this weighs against a claim that they are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  There is no objective medical evidence that any VA examiner or VA or private treating physician relates the Veteran's current mental decline, dementia, or peripheral neuropathy to his service, including the 1952 episode of heat prostration. 

In addition, the record evidence does not show that the Veteran's mental decline, dementia, or peripheral neuropathy manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  As noted above, the showing of a chronic disease in service requires a reliable diagnosis of the chronic disease while in service.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  The first objective evidence of mental decline, dementia, or peripheral neuropathy was not present until some 50 years after separation from service.  Thus, service connection on a presumptive basis for a chronic disease is not warranted.  

In regard to continuity of symptoms, the Board finds that the Veteran's dementia and peripheral neuropathy are properly afforded such consideration under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that the record evidence does not show dementia or peripheral neuropathy in service or continued dementia or peripheral neuropathy after service, service connection based on continuity of symptomatology is not warranted either.

The Board finds the medical opinion of the October 2013 VA examiner to be highly probative to the questions at hand.  The examiner opined that the Veteran's mental decline, dementia, and peripheral neuropathy were not caused by or the result of his 1952 heat-related illness.  The examiner's rationale was that heat-related illness does not induce clinical symptoms many years after the fact.  The examiner explained that the illness was treated and the Veteran returned to duty.  Although the examiner does not appear to have reviewed the June 1952 service treatment record showing the in-service heat prostration and couched his opinion in terms of "presumed illness," the examination report shows the examiner performed a thorough interview and evaluation of the Veteran, conducted an analysis of the Veteran's entire history and his lay statements, and provided a sufficient rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Board notes that the October 2013 VA examiner also performed the June 2012 VA examination, and opined in connection with the June 2012 VA examination that the Veteran's symptoms were consistent with dementia.  He also found at that examination that there were no residual effects of heat-related illness that occurred in 1952.  A reading of the whole examination report indicates that the examiner appears to have concluded that the Veteran's dementia and impaired cognitive functions were related to his advanced age.

The Board notes further that, even the September 2006 psychiatrist, who based her opinions on the inaccurate history provided by the Veteran that he was in a coma for a week, determined that the Veteran did not have any residual cognitive disorder from the 1952 heat-related episode.  

While the October 2013 VA examiner found the cause of the peripheral neuropathy was undiagnosed, the Veteran's primary care physician related it to the Veteran's spinal stenosis.  It is noted that the Veteran has had extensive treatment for back and hip disorders.  Similarly, the September VA 2013 examiner opined that it is less likely as not that the Veteran's complaints of neuropathy are residuals of the 1952 heat stroke.  A reading of the entire report shows that the examiner appears to have attributed the peripheral neuropathy to the Veteran's general degenerative joint disease and advanced age.

The Veteran has submitted two short articles consisting of a couple of paragraphs from www.infohealthz.org in support of his claim.  One is entitled "Heat Stroke Long Term Effects" and the other "Residual Effects of Heat Stroke."  Medical treatise evidence can provide important support when combined with an opinion of a medical professional, among other things.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from a scientific journal combined with a doctor's statements was "adequate to meet the threshold test of plausibility").  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

The Board finds the articles submitted to be of minimal probative value due to a lack of relevance, the inability to assess the credibility of the proffered literature, and the lack of specificity to the Veteran.  The articles discuss complications of untreated heat stroke.  As such, the articles are not relevant because the Veteran's heat exhaustion was treated.  The actual source of the information in the articles is not identified so the Board cannot determine its probative value.  The articles also are not attributed to any specific physicians and most likely have not been subjected to peer review.  There is no positive medical evidence that any physician relied on either article to provide an opinion to support the Veteran's claim.  Finally, the articles are not specific to the Veteran or his symptoms.  As such, the Board finds that the minimal probative value of the articles is outweighed by the medical opinions of the VA examiners, which are specific to the Veteran or his symptoms.

The opinions supporting the Veteran's claim consist of the statements of the Veteran and his family.  It is now well established that lay persons without medical training, such as the Veteran and his family, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, mental decline, dementia, and peripheral neuropathy can have many causes and require medical testing to diagnose and medical expertise to determine their etiology.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although a claimant is competent in certain situations to provide a diagnosis of a simple condition, such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran and his family are not competent to diagnose the onset or cause of his mental decline, dementia, or peripheral neuropathy.

Without some competent persuasive evidence of a link between the Veteran's current disabilities and some incident in service, entitlement to service connection must be denied.  In the present case, there is no positive medical nexus opinion relating the Veteran's mental decline, dementia, or peripheral neuropathy to his military service.  Thus, after careful consideration of the lay and medical evidence of record, the Board finds that the competent and probative evidence establishes that mental decline, dementia, and peripheral neuropathy were not shown in service or for many years thereafter, and the most probative evidence fails to link them to the Veteran's military service, including as due to in-service heat exhaustion/stroke.  Accordingly, service connection is not warranted.  See 38 C.F.R. §§  3.303, 3.307, 3.309 (2015).

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of heat exhaustion/stroke, claimed as mental decline/dementia and peripheral neuropathy, but other than generalized anxiety disorder, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


